--------------------------------------------------------------------------------

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

     THIS MUTUAL RELEASE AND SETTLEMENT AGREEMENT ("Agreement") is made and
entered into this 6 day of March, 2013, between XcelMobility Inc., a Nevada
corporation (the "Company"), and Mr. Jack Zwick, an individual (“Zwick”)
(sometimes referred to herein Individually as "Party" and collectively as the
"Parties").

Recitals

     A. WHEREAS Zwick has served as a member of the Company's Board of Directors
from April 1,2012 until November 28, 2012, and

     B. WHEREAS, The Company owes Zwick 105,000 common shares and accrued
directors fees of $20,000.00 as documented in Zwick's Board Advisory Agreement,
effective April1, 2012, and

     C. WHEREAS, the Parties desire to fully and finally discontinue their
relationship with one another, and the Company is willing to pay 150,000 to
Zwick in exchange for entering into this Agreement and waiving his claim to the
compensation owed and detailed in B above.

Agreement

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein made, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

     1. Subject to the terms and conditions of this Agreement, including the
Company's payment of 150,000 common shares to Zwick (the share certificate be in
Zwick's possession on or before March 31, 2013 and to have a restricted period
of no longer than 6 months), the receipt and sufficiency of which is hereby
acknowledged and accepted, Zwick agrees (on his own behalf and on behalf of each
of his affiliates) to and does hereby release and forever discharge the Company
and its affiliates, officers, directors, shareholders and successors in interest
of and from any and all claims, demands, rights, liabilities, and causes of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, which Zwick may now have, has ever had, or may
hereafter have against the Company or its affiliates arising contemporaneously
with or prior to the date hereof or arising out of any omissions, acts, or facts
which have occurred up until the date hereof and whether or not relating to ·
claims pending on, or asserted after, the date hereof.

     2. Subject to the terms and conditions of this Agreement, the Company
agrees (on its own behalf and on behalf of each of its affiliates) to and does
hereby release and forever discharge Zwick and his affiliates and successors in
interest of and from any and all claims, demands, rights, liabilities, and
causes of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, which the Company may now have, has ever had,
or may hereafter have against Zwick or his affiliates arising contemporaneously
with or prior to the date hereof or arising out of any omissions, acts, or facts
which have occurred up until the date hereof and whether or not relating to
claims pending on, or asserted after, the date hereof.

     3. The Parties irrevocably covenant to refrain from directly or indirectly
asserting any claim or demand, or commencing, instituting, or causing to be
commenced, any proceeding of any kind against the other Party, based upon any
matter released hereby.

     4. Without in any way limiting any of the rights and remedies otherwise
available the other Party, each Party (each an “Indemnifying Party”) shall
indemnity and hold harmless each of the other parties hereto from and against
all loss, liability, claim, damage, or expense (including costs of investigation
and defense and reasonable attorneys' fees), whether or not involving third
party claims, arising directly or indirectly from or in connection with (a) the
assertion by or on behalf of such Indemnifying Party (or any affiliate, assignee
or successor of such Indemnifying Party) or any claim or other matter released
by such Indemnifying Party pursuant to this Agreement, and (b) the assertion by
any third party of any claim or demand against any other party hereto which
claim or demand arises directly or indirectly from, or in connection with, any
assertion by or on behalf of such Indemnifying Party (or any affiliate, assignee
or successor of such Indemnifying Party) against such third party of any claims
or other matters released pursuant to this Agreement.

1

--------------------------------------------------------------------------------

     5. The Parties understand that future claims. demands, rights, liabilities,
and causes of action released under Sections 1 and 2 above, which presently are
unknown, unforeseen, or not yet in existence may occur and consciously intend to
release all such claims.

     6. The Parties represent and warrant that they have made no assignment.
transfer, conveyance, pledge, or other disposition of any of the claims,
demands, causes of action, obligations, damages, or liabilities released under
Sections 1 and 2 above, and that they are fully entitled to give its or his full
and complete release of all such claims and demands.

     7. The Parties agree and understand that once this Agreement becomes
effective, it cannot be revoked, and no Party can proceed against the other
Party on account of any of the claims released herein. The Parties further agree
and understand that any Party defending an action or claim commenced,
maintained, or prosecuted in violation of this Agreement will be entitled to
recover from the Party bringing the action or claim any damages or costs,
including reasonable attorneys' fees and costs, incurred in defending the action
or claim.

     8. The Parties represent and warrant that (a) each has read and understands
the terms of the Agreement, (b) each has the full power and authority to execute
and deliver this Agreement and to perform and carry out all covenants and
obligations to be performed and carried out by them hereunder, (c) each has duly
taken all required actions to authorize the execution of this Agreement and the
performance of the other obligations to be performed by each of them hereunder,
(d) this Agreement constitutes a legal, valid, and binding obligation of the
Parties, enforceable against such party in accordance with its terms, and (e)
each has entered into this Agreement voluntarily and for reasons of their own
and not based upon the representations of the other party hereto except as
contained in this Agreement.

     9. The Parties shall (i) take all actions necessary to comply promptly with
all requirements which may be imposed on them with respect to the consummation
of the transactions contemplated by · this Agreement, and (ii) take all actions
necessary to obtain (and shall cooperate with the other Party in obtaining) any
consent, signature. approval, order or authorization of, or any registration,
declaration or filing with, any governmentalentity, required to be obtained or
made in connection with the taking of any action contemplated by this Agreement.

     10 The Parties hereby covenant and agree that they will not, directly or
indirectly, (a) disparage the other party; or (b) disseminate, or cause or
permit others to disseminate, negative statements regarding the other party. The
Parties further agree to caution their respective affiliates and successors in
interest to refrain from any disparaging remarks or conduct.

     11. This Agreement and any dispute arising hereunder shall be interpreted,
enforced, and governed under the laws of Michigan.

     12. This Agreement shall be interpreted to be effective and valid under
applicable law, but if any provision shall be held to be prohibited or invalid,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the other
remaining provisions of this Agreement.

     13. This Agreement shall be binding upon and inure to the benefit of each
of the affiliates, officers, directors, shareholders and successors in interest
of each Party. The Parties may not assign or

2

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

  XCELMOBILITY INC.   a Nevada corporation       By: /s/_________________  
Name: Ron Strauss   Title: Chairman                   JACK ZWICK          
/s/________________________


--------------------------------------------------------------------------------